Case 2:21-cv-02419-MSN-atc Document 17 Filed 08/26/21 Page 1 of 2                      PageID 78




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 DEBBIE GAUGH and ZAN KIRBY,
 individually and on behalf of themselves and
 others similarly situated,

        Plaintiffs,

 v.                                                   Case No. 2:21-cv-02419-MSN-atc

 POSTAL FLEET SERVICES, INC.,
 THE STAGELINE COMPANY,
 VILANO EMPLOYMENT SERVICES, INC.,
 LESLIE DON DORRIS, individually, BRENDA
 DORRIS, individually, and
 CRAIG R. GREGORY, individually,

        Defendants.


        ORDER TRANSFERRING CASE TO MIDDLE DISTRICT OF FLORIDA


       Before the Court is the parties’ Stipulation to Transfer Venue and Temporarily Stay

Response Deadline. (ECF No. 16.) The parties jointly request that the Court transfer this matter

to the United States District Court for the Middle District of Florida. (Id. at PageID 76.) They

also jointly request that the Court stay Defendants’ deadline to file a response to Plaintiffs’

Complaint. (Id.) For the reasons below, the Court finds the parties’ request well taken and hereby

TRANSFERS this matter to the United States District Court for the Middle District of Florida.

        Pursuant to 28 U.S.C. §1404(a), the Court “[f]or the convenience of parties and witnesses,

in the interest of justice… may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have consented.” The

Court has the discretion to decide whether transfer is appropriate under § 1404(a). See Sacklow v.

Saks Incorp., 377 F. Supp. 3d 870, 877 (M.D. Tenn. 2019). The Court looks to several factors in

                                                 1
Case 2:21-cv-02419-MSN-atc Document 17 Filed 08/26/21 Page 2 of 2                       PageID 79




making this decision such as the interest of the parties, public-interest concerns, and other case

specific factors. See id.

       Here, the parties’ requested venue— the United States District Court for the Middle District

of Florida— is a venue where this action “might have been brought” and where the parties have

consented to have this matter transferred. 28 U.S.C. § 1404(a); (see also ECF No. 16 at PageID

76.) Further, after balancing the relevant factors, the Court finds that they weigh in favor of

transfer. The Parties have jointly requested this transfer. The transfer of this matter would further

judicial economy. Moreover, relevant discovery is likely to be located in the requested venue.

Therefore, the Court GRANTS the parties’ request to have this matter transferred pursuant to its

authority under 28 U.S.C. 1404(a). In light of this transfer, Defendants’ deadline to file a response

to Plaintiffs’ complaint is hereby STAYED to be reset by the transferee court.

       IT IS SO ORDERED, this the 26th day of August, 2021.

                                              s/ Mark Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
